Citation Nr: 1137775	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-30 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Antonio, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for acid reflux/gastrointestinal disorder (GERD) and atrophic gastritis.

2.  Entitlement to an initial compensable rating for torn cartilage of the right wrist.

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to an initial compensable rating for chronic sinusitis.

5.  Entitlement to an initial rating in excess of 20 percent for chronic fatigue syndrome.  

6.  Entitlement to an initial rating in excess of 20 percent for bladder neck obstruction.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia in pertinent part granted service connection for acid reflux/GERD and atrophic gastritis (zero percent from April 1, 2005); granted service connection for torn cartilage of the right wrist (zero percent from April 1, 2005); granted service connection for allergic rhinitis (zero percent from April 1, 2005); granted service connection for chronic sinusitis (zero percent from April 1, 2005); and granted service connection for bladder neck obstruction (10 percent from April 1, 2005); and on appeal of an August 2010 rating decision in which the RO in Roanoke, Virginia granted service connection for chronic fatigue syndrome (20 percent from April 1, 2005).  In the August 2010 rating decision, the RO also concluded that a 10 percent rating for acid reflux/GERD and atrophic gastritis was warranted from the date of service connection, April 1, 2005.  As discussed in detail in the Remand below, in a June 2006 rating decision, the RO in St. Petersburg, Florida concluded that a 20 percent rating for bladder neck obstruction was warranted from the date of service connection, April 1, 2005.

Due to the location of the Veteran, jurisdiction of the claims folder has been transferred to the RO in San Antonio, Texas.

The Board observes that the Veteran had appealed the assignment of a 50 percent rating for his service-connected sleep apnea from the June 2005 rating decision.  However, in his substantive appeal, he indicated that he did not necessarily disagree with the rating, but instead disagreed with chronic fatigue syndrome not being separately service-connected.  As noted above, the August 2010 rating decision awarded service connection for chronic fatigue syndrome and that decision noted that it was considering the Veteran's appeal of a higher initial rating for his sleep apnea to be resolved.  The Veteran has not disagreed with that determination.  Accordingly, the Board finds that the issue of entitlement to an initial rating in excess of 50 percent for sleep apnea is not before it.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded, or until the Veteran withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As noted above, during the pendency of this appeal, the Veteran was awarded increased evaluations for his service-connected digestive and urological disabilities.  The Veteran has not suggested that these increased evaluations would satisfy his appeal for higher evaluations of his disabilities.  Nor has he or his representative otherwise suggested that the maximum rating available for his digestive and urological disabilities is not being sought.  Thus, the Board concludes that the issues of entitlement to higher initial ratings for digestive and urological disabilities remain before the Board.

In August 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

The Board observes that the issues on appeal, except for entitlement to an initial rating in excess of 20 percent for chronic fatigue syndrome, were previously 

remanded by the Board in May 2008 to provide the Veteran with a statement of the case (SOC) for those issues.  A review of the record indicates that except for the issue of entitlement to an initial rating in excess of 20 percent for bladder neck obstruction, an SOC was provided.  Accordingly, the Board's remand directives were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to initial ratings in excess of 20 percent each for chronic fatigue syndrome and bladder neck obstruction being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected acid reflux/GERD and atrophic gastritis is manifested by dysphagia, pyrosis, and regurgitation but not by substernal, arm, or shoulder pain or by considerable impairment of health.  

2.  The Veteran's service-connected torn cartilage of the right wrist is manifested by full range of motion and subjective pain when pressure is applied to the wrist.

3.  The Veteran's service-connected allergic rhinitis is manifested by subjective complaints of complete nasal blockage, post-nasal drip, and coughing; no objective evidence of polyps, greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side has been shown.

4.  The Veteran's service-connected chronic sinusitis is manifested by subjective complaints of headaches, sinus pressure, purulent discharge, and crusting; no objective evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge have been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for acid reflux/GERD and atrophic gastritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Codes (DCs) 7307, 7346 (2011).

2.  The criteria for an initial compensable rating for torn cartilage of the right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5215 (2011).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, DC 6522 (2011).

4.  The criteria for an initial compensable percent rating for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, DC 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, claims for higher disability ratings are "downstream" issues in that they arose from the initial grant of service connection.  Prior to the June 2005 rating decision, the RO issued a letter in February 2005 that advised the Veteran of the evidence necessary to substantiate his claims for service connection and of his and VA's respective obligations with regard to obtaining evidence.

For initial rating claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

A letter dated in May 2006 provided the Veteran with information regarding how VA assigns disability ratings and effective dates and of the evidence necessary to substantiate a claim for increase.  This was followed by a readjudication of the claim in a July 2008 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Also, the RO obtained the Veteran's service treatment records (STRs), post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the issues on appeal were obtained in February 2005 and February 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided the medical information necessary to apply the appropriate rating criteria.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges the representative's request for new examinations for the Veteran's right wrist, allergic rhinitis, and chronic sinusitis.  As noted by the representative, the degree at which pain on motion began for the Veteran's right wrist was not noted at the February 2010 examination.  However, the examiner indicated that there was no pain on motion.  Additionally, the Veteran himself has not indicated that he experienced pain on motion at the examination.  The record does not indicate that the February 2010 examination for the Veteran's wrist was inadequate for rating purposes.  

With regards to the Veteran's allergic rhinitis and chronic sinusitis, his representative argues that the examiner was inconsistent in his report of the examination.  However, a review of the examination report shows that the symptomatology used to rate those disabilities was reported; the representative's contended inconsistencies do not pertain to the medical findings necessary to apply the pertinent rating criteria.  Furthermore, although the examiner did not find evidence of rhinitis on examination, but found that allergic rhinitis was active, it would appear that such diagnosis was based upon the Veteran's reported symptoms.  Therefore, the Board does not find the examination inconsistent.  The record does not indicate that the February 2010 examination for the Veteran's allergic rhinitis and chronic sinusitis was inadequate for rating purposes.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's disabilities as claims for higher evaluations of the original awards.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that staged ratings are not warranted in these initial rating claims.  

	A.  Acid Reflux/GERD and Atrophic Gastritis

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for the service-connected acid reflux/GERD and atrophic gastritis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with acid reflux/GERD and atrophic gastritis.  This service-connected disability is rated by analogy as 10 percent disabling under 38 C.F.R. § 4.114, DC 7346, which evaluates impairment from a hiatal hernia.
Specifically, pursuant to DC 7346 a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346 (2011).  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  Id.  A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  Id.

The Board observes that hypertrophic gastritis is evaluated under 38 C.F.R. § 4.114, DC 7307.  A Note that follows indicates that atrophic gastritis is a complication of a number of diseases, including pernicious anemia and to rate the underlying condition.  38 C.F.R. § 4.114, DC 7307 (2011).  

Here, the Veteran was afforded a VA examination in February 2005.  He had been treated for atrophic gastritis in 1998.  He reported taking medication with good control of his symptoms.  He did not follow any special diet.  He denied abdominal pain, nausea, vomiting, diarrhea, melena or hematemesis.  The Veteran was diagnosed in pertinent part with GERD, well controlled, and atrophic gastritis, status post-treatment.  

The Veteran was afforded a fee-based examination in February 2010, which included a referral to a gastroenterologist.  The gastroenterologist's examination revealed chronic heartburn and indigestion.  The Veteran reported taking several medications.  There were times when he would experience a lump in his throat and difficulty swallowing.  He experienced nocturnal regurgitation when he ate late or slept flat on his back.  Currently, he was bothered by frequent attacks of acid brash to the level of his Adam's apple and regurgitation of little pieces of food.  He had bouts of easy bloating and fullness after meals.  He denied vomiting old digested food, hematemesis or weight loss.  The Veteran was diagnosed with chronic GERD and associated with globus, some difficulty swallowing, and frequent nocturnal regurgitation.  

The general medical fee-based February 2010 examination revealed that the Veteran complained of continued indigestion and heartburn.  The Veteran's body weight was not affected.  The Veteran's specific history for acid reflux/GERD included dysphagia, heartburn, epigastric pain, scapular pain, arm pain, reflux, and regurgitation of stomach contents.  He had no hematemesis, passing of black-tarry stools, nausea or vomiting.  His symptoms occurred daily without medication.  They were reported to occur constantly.  The Veteran reported that he did not experience any overall functional impairment.  His specific history for atrophic gastritis included abdominal pain in the abdomen, which occurred constantly.  Certain foods precipitated it, but medication relieved it.  There was no nausea and vomiting.  He had not passed any black-tarry stools.  He did not receive any treatment for that condition.  He did not experience abdominal distention, diarrhea or constipation.  It did not cause incapacitation.  He reported that he did not experience any overall functional impairment.  

Treatment records dated through April 2011 shows that the Veteran takes continuous medication for this disability.  The records do not show that the Veteran's symptoms are productive of considerable impairment of health.  In fact, a treatment record dated in December 2010 shows that the Veteran specifically denied symptoms of heartburn, regurgitation, bloating, abdominal swelling, and abdominal pain. 

Statements from the Veteran's wife indicate that the Veteran vomited in his sleep and had frequent heartburn.  He also required medication to treat his symptoms.  See March 2009 and August 2011 statements.  The Veteran's statements during the pendency of this appeal show that he experiences heartburn, regurgitation, and difficulty swallowing.  See e.g. November 2009 statement.  The Veteran also reported having had shoulder and arm pain in the past, although he had not had such pain since taking medication.  Id.  The Veteran testified at his August 2011 hearing that he modified his lifestyle to lessen his symptomatology.  He also testified that his condition considerably impaired him in that he constantly had to regurgitate his food, had acid coming up, and had frequent choking.  

Based on a review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted at any time since the award of service connection.  In this case, the Veteran has reported symptomatology of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation.  Also, his reported symptoms and treatment records do not show that his symptoms have been consistently accompanied by substernal or arm or shoulder pain during the pendency of this appeal.  The Veteran reported in November 2009 that he had such pain in the past, but stopped having pain when he started taking medication.  The Board does acknowledge that he reported scapular pain and arm pain at the February 2010 general medical examination.  However, such symptomatology was not reported at the gastroenterologist examination in February 2010.  The overall evidence fails to show that his symptoms of dysphagia, pyrosis, and regurgitation are accompanied by substernal or arm or shoulder pain.

Furthermore, the evidence does not show that the Veteran's symptoms have been shown to be productive of considerable impairment of health.  In this regard, the Board notes that the Veteran's numerous treatment records throughout the pendency of his appeal show the use of continuous medication, but do not show that the Veteran is routinely seen by his health care providers for his acid reflux/GERD and atrophy gastritis.  The Board acknowledges the Veteran's testimony of the effects that his disability has on his life.  However, the Veteran's overall health has not been shown to be considerably impaired due to his digestive disability.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next higher rating of 30 percent for this service-connected disability.  

In addition, the Board has considered whether a rating higher than 10 percent for the Veteran's acid reflux/GERD and atrophic gastritis or whether a separate rating for atrophic gastritis is warranted under DC 7307.  However, pursuant to DC 7307 atrophic gastritis is a complication of a number of diseases to rate the underlying condition.  In this case, the Veteran's underlying condition has been diagnosed as acid reflux/GERD and he has been evaluated for such disability under the appropriate rating criteria.  Therefore, a rating for under DC 7307 is not warranted.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's acid reflux/GERD and atrophic gastritis warrants a rating in excess of 10 percent at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 30 percent for this service-connected disability.  This claim must be denied.  

	B.  Torn Cartilage of the Right Wrist

The Veteran contends that he is entitled to an initial compensable rating for the service-connected torn cartilage of the right wrist due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with torn cartilage of the right wrist.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.71a, DC 5215, which evaluates impairment from limitation of motion of the wrist.  As the Veteran has been shown to be right handed, the ratings for the dominant wrist will be applied.

Specifically, pursuant to DC 5215, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 U.S.C.A. § 4.71a, DC 5215 (2011). 

The Veteran was afforded a VA examination in February 2005.  He had pain four to five times per year associated with increased use of the wrist.  He was unable to do push-ups or weight lifting because of wrist pain.  Examination revealed that the wrist was normal in appearance.  There was no tenderness to palpation.  The Veteran had full range of motion with extension, flexion, and ulnar and radial deviation.  Tinel's sign was negative and Phalen's sign was positive.  The Veteran was diagnosed with right wrist cartilage tear.  The examiner noted the Veteran might possibly have carpal tunnel syndrome.  [The Board observes that January 2006 electrodiagnostic testing showed no evidence of carpal tunnel syndrome.]

At the February 2010 fee-based examination, the Veteran reported weakness, giving way, tenderness, and pain.  He did not experience stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, deformity, draining, effusion, subluxation, or dislocation.  He experienced flare-ups with pain rated as eight on a scale of one to ten (8/10) as often as ten times per day and each time lasted for two hours.  They were precipitated with physical activity and relieved with medication.  During flare-ups, he had pain when pressure was placed on his wrist.  He was not receiving any treatment for that condition.  His condition had not resulted in any incapacitation.  Functional impairments included difficulty doing anything that required him to put pressure on his wrist.  

Examination revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, draining, subluxation, or guarding of movement.  There was no ankylosis.  Range of motion testing revealed normal dorsiflexion of 70 degrees; normal palmar flexion of 80 degrees; normal radial deviation of 20 degrees; and normal ulnar deviation of 45 degrees.  Ranges of motion did not change with repetition.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  X-rays were within normal limits.  The diagnosis was torn cartilage of the right wrist; the examiner opined that it was quiescent at that time.

The Veteran's contentions indicate that he has pain when pressure is applied to his wrist.  He is unable to lift himself off the floor or push anything with his wrist bent back; he had to lock his wrist and push with his hands in a fist to prevent pain.  See November 2009 statement.  At his August 2011 hearing, he testified that his wrist did not hurt and reiterated that he had pain only when pressure was applied.  He further testified that the February 2010 evaluation was correct and that he did not remember a lot of pressure on his wrist at the examination.  
Post-service records dated through April 2011 do not show treatment for the Veteran's wrist or any range of motion testing.  

Based on a review of the evidence, the Board finds that an initial compensable rating is not warranted at any time since the award of service connection.  In this case, limitation of motion has never been shown to include dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  In fact, multiple evaluations have shown normal range of motion of the Veteran's right wrist.  The Board acknowledges the Veteran's complaints of pain.  However, even when taking into account his complaints, the evidence does not show that his service-connected right wrist disability approximates the criteria required for a compensable rating under DC 5215.  Although the Veteran has complained of pain, he has not indicated that his range of motion is limited by such pain.  Therefore, the evidence does not support a compensable rating under DC 5215.

The Board has also considered whether a compensable rating is warranted any other diagnostic codes used to rate the wrist.  The only other diagnostic code available for rating wrist disabilities is DC 5214, which rates ankylosis of the wrist.  At no time since the award of service connection has ankylosis of the wrist ever been shown.  Thus, a compensable rating under DC 5214 is not warranted.  38 C.F.R. § 4.71a, DC 5214 (2011).  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's torn cartilage of the right wrist warrants a compensable rating at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 10 percent for this service-connected disability.  This claim must be denied.  

	C.  Allergic Rhinitis

The Veteran contends that he is entitled to an initial compensable rating for the service-connected allergic rhinitis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with allergic rhinitis.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.97, DC 6522, which evaluates impairment from allergic or vasomotor rhinitis.  

Specifically, pursuant to DC 6522, a 30 percent rating is warranted when there are polyps.  38 U.S.C.A. § 4.97, DC 6522 (2011).  A 10 percent rating is warranted when there are no polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  Id.

A CT scan of the Veteran's sinuses in October 2004 did not reveal polyps, a greater than 50 percent obstruction of nasal passage on both sides, or complete obstruction on one side.  The Veteran was afforded a VA examination in February 2005.  A sinus examination revealed a 50 percent septal deviation to the right.  

At the February 2010 fee-based examination, the Veteran reported constant sinus problems that did not result in incapacitation.  He did experience numerous non-incapacitating episodes per year.  He had headaches with his sinus episodes.  No antibiotic treatment lasting longer than four to six weeks was needed.  He reported interference with breathing through his nose, purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  All of the symptoms occurred daily except pain, which occurred occasionally.  He took medication.  The Veteran did not experience any overall functional impairment.  Examination revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  No rhinitis was noted.  X-rays of the sinuses were within normal limits.  The examiner opined that the Veteran's allergic rhinitis was active.  

VA treatment records dated through April 2011 fail to show nasal polyps.  They also do not show greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.

The Veteran's wife has indicated that the Veteran has chronic problems with congestion such as nasal drainage, sniffing on a daily basis, clearing his throat during the day and sometime while sleeping, problems breathing in through his nose, and coughing and hacking to clear continuous drainage in the back of his throat.  See March 2009 and August 2011 statements.  The Veteran has indicated having complete blockage on the right side of his nasal passage, sinus pressure, headaches, and continuous drainage in the back of his throat.  See November 2009 statement.  He also indicated that he had a deviated septum.  See August 2011 hearing transcript, pg. 14.  

Based on a review of the evidence, the Board finds that an initial compensable rating is not warranted at any time since the award of service connection.  In this case, nasal polyps have never been shown, nor does the Veteran contend that he has nasal polyps.  Without polyps, a 10 percent rating is warranted for greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  Treatment records and VA examinations during his appeal have failed to show such symptomatology.  The Board acknowledges the Veteran's complaints of having constant blockage.  However, none of the Veteran's voluminous treatment records show objective evidence that he has greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  As discussed above, the February 2010 examiner found no nasal obstruction.

The Board also acknowledges the Veteran's other reported symptoms.  However, even when taking into account the totality of his symptoms, his service-connected allergic rhinitis does not equate to the criteria necessary for a 30 percent rating.  Furthermore, a review of the rating criteria for diseases of the nose and throat shows that DC 6522 for allergic or vasomotor rhinitis is the most appropriate diagnostic code for application since the Veteran has been diagnosed with, and service-connected for, allergic rhinitis.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next higher rating of 10 percent for this service-connected disability.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's allergic rhinitis warrants a compensable rating at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 10 percent for this service-connected disability.  This claim must be denied.

	D.  Chronic Sinusitis

The Veteran contends that he is entitled to an initial compensable rating for the service-connected chronic sinusitis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

In this case, the Veteran has been diagnosed with chronic sinusitis.  The RO initially rated this service-connected disability as noncompensably disabling under 38 C.F.R. § 4.97, DC 6523, which evaluates impairment from bacterial rhinitis.  However, the Board observes that the more appropriate diagnostic code based on the Veteran's symptoms and in-service diagnosis of maxillary sinusitis is DC 6513, which evaluates impairment from chronic maxillary sinusitis.  

DCs 6510-6514 are rated under the General Rating Formula for Sinusitis.  Specifically, pursuant to DC 6513, a 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 U.S.C.A. § 4.97, DC 6513 (2011).  

A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.

A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  Id.

A noncompensable rating is warranted when sinusitis is detected by X-ray only.  Id.

A Note accompanying the rating criteria defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.

A CT scan of the Veteran's sinuses in October 2004 showed chronic right maxillary sinusitis.  The Veteran was afforded a VA examination in February 2005.  The Veteran was diagnosed with sinusitis.  An MRI of the brain in July 2006 revealed mucosal thickening present to a variable degree throughout the paranasal sinuses; no fluid levels were seen.  A VA treatment record dated in November 2008 reveals that the Veteran had nasal discharge, boggy nasal mucosa, and no sinus tenderness.  A December 2008 record showed no nasal and otolaryngeal symptoms.  A VA treatment record dated in January 2009 shows that the Veteran had no nasal symptoms; the impression of a CT scan of the sinuses was rule out chronic sinusitis.  VA treatment records dated in April 2009 and May 2009 showed no otolaryngeal and nasal symptoms.  In January 2010, the Veteran reported nasal discharge; however, no nasal discharge was seen.  No nasal erythema and edema were noted.  There was no nasal bone tenderness and no sinus tenderness.  The Veteran did not have a post-nasal drip, nasal passage blockage, hoarseness, weak voice, sore throat, throat pain, or choking.  A second record dated in January 2010 revealed no otolaryngeal and nasal symptoms.  Records dated in June 2010 and December 2010 continue to show no otolaryngeal and nasal symptoms.  Additionally, the Veteran's VA treatment records fail to list chronic sinusitis as an active problem.

At the February 2010 fee-based examination, the Veteran reported constant sinus problems that did not result in incapacitation but did report experiencing 360 nonincapacitating episodes per year.  He had headaches with his sinus episodes.  No antibiotic treatment lasting longer than four to six weeks was needed.  He reported interference with breathing through his nose, purulent discharge from the nose, hoarseness of the voice, pain, and crusting.  All of the symptoms occurred daily except pain, which occurred occasionally.  He was treated with medication.  The Veteran did not experience any overall functional impairment.  Examination revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no disfigurement.  No rhinitis was noted.  X-rays of the sinuses were within normal limits.  The examiner opined that the Veteran sinusitis was quiescent.  

The Veteran's wife has indicated that the Veteran has chronic problems with congestion such as nasal drainage, sniffing on a daily basis, clearing his throat during the day and sometime while sleeping, problems breathing in through his nose, and coughing and hacking to clear continuous drainage in the back of his throat.  See March 2009 and August 2011 statements.  The Veteran has indicated having sinus pressure, headaches, and continuous drainage in the back of his throat.  See November 2009 statement.  

Based on a review of the evidence, the Board finds that an initial compensable rating is not warranted at any time since the award of service connection.  The Board acknowledges the Veteran's reported complaints of having constant sinusitis with associated symptoms of headaches, sinus pressure, post-nasal drip, coughing, and constant congestion.  However, the Board finds the numerous post-service treatment records and VA examinations more probative than the Veteran's reported complaints.  As discussed above, numerous treatment records fail to show symptomatology associated with sinusitis.  None of the Veteran's post-service treatment records show him complaining of sinusitis, although he had several other health complaints.  Additionally, the February 2010 examiner found the Veteran's sinusitis to be quiescent.  The overall objective evidence fails to show sinusitis requiring prolonged antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  In this regard, the Board observes that sinusitis is an inflammation of a sinus.  See Dorland's Illustrated Medical Dictionary 1746 (31st ed. 2007).  The Veteran's medical records do not show three to six non-incapacitating episodes of sinus inflammation.  

The Board also acknowledges the Veteran's wife's report of his symptoms.  The Board reiterates that the objective treatment records, which fail to show three to six non-incapacitating episodes of sinusitis, are more persuasive that the Veteran's and his wife's subjective reports.  Accordingly, the Board concludes that the evidence of record does not support the criteria required for the next higher rating of 10 percent for this service-connected disability.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's chronic sinusitis warrants a compensable rating at any time since the award of service connection.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for the next higher rating of 10 percent for this service-connected disability.  This claim must be denied.

	E.  Extraschedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's acid reflux/GERD and atrophic gastritis, torn cartilage of the right wrist, allergic rhinitis, and chronic sinusitis have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the acid reflux/GERD and atrophic gastritis, torn cartilage of the right wrist, allergic rhinitis, and chronic sinusitis has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The evidence does not indicate that the schedular rating criteria do not adequately take into account his impairments.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of these issues to the VA Central Office for consideration of extraschedular evaluations is not warranted.  

Although the Veteran has submitted evidence of medical disabilities, and has made claims for the highest ratings possible, he has not submitted evidence of unemployability as a result of his service-connected acid reflux/GERD and atrophic gastritis, torn cartilage of the right wrist, allergic rhinitis, and chronic sinusitis.  As the evidence of record has not shown unemployability, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to these service-connected disabilities has not been raised in connection with these initial rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial rating in excess of 10 percent for acid reflux/GERD and atrophic gastritis is denied.

Entitlement to an initial compensable rating for torn cartilage of the right wrist is denied.

Entitlement to an initial compensable rating for allergic rhinitis is denied.

Entitlement to an initial compensable rating for chronic sinusitis is denied.
REMAND

In an August 2010 rating decision, the RO granted service connection for chronic fatigue syndrome, evaluated as 20 percent disabling from the date of service connection, April 1, 2005.  The Veteran subsequently submitted correspondence received in December 2010 in which he expressed disagreement with the 20 percent evaluation assigned to his service-connected chronic fatigue syndrome.  Thus, the Veteran has initiated an appeal with respect to the initial rating for his chronic fatigue syndrome.

The Board observes that no statement of the case (SOC) has been issued as to the Veteran's initial rating claim.  The claim must be remanded to allow the RO to provide the Veteran with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Additionally, as noted in the Introduction, the issue of entitlement to an initial rating in excess of 20 percent for bladder neck obstruction was previously remanded by the Board in May 2008 in accordance with Manlincon v. West to provide the Veteran an SOC.  However, no SOC was provided.  A hand-written notation on the Board's remand indicated that the June 2006 rating decision that increased the rating to 20 percent effective from the date of service connection constituted a complete grant of the appeal sought.  However, the Board disagrees.  In his October 2005 notice of disagreement for the rating assigned to that issue, which was 10 percent at that time, although the Veteran indicated that he believed that he met the criteria for a 20 percent rating, he did not expressly indicate that a 20 percent rating would satisfy his appeal, especially as he also reported that his symptoms exceeded  the requirement for 20 percent rating.  Therefore, the Board finds that the grant of 20 percent did not constitute full resolution of the appeal for a higher initial rating for bladder neck obstruction.
Moreover, the fact remains that the Board expressly remanded the issue of entitlement to an initial rating in excess of 20 percent for bladder neck obstruction for the purposes of issuing an SOC as to that issue.  As no SOC was issued as to that claim, the Board finds that its remand orders were not complied with, necessitating a remand yet again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of entitlement to an initial rating in excess of 20 for chronic fatigue syndrome and an initial rating in excess of 20 percent for bladder neck obstruction.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

No action is required of the Veteran until he is notified by the RO.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


